04/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0502



                                 No. DA 20-0502


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NICHOLAS LEE WINZENBURG,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 13, 2022, within which to prepare, serve, and file its response brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 15 2022